DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Richard Lee on Sep 16, 2021.

Claim 1 has been amended as follows:
1. (Currently Amended) A system for compensating for a phase variance of [[in]] a laser source comprising:
a phase difference detector configured to receive a reference arm signal and to detect a phase difference of the reference arm signal, the phase difference corresponding to a difference in the phase of the reference arm signal at two points in time;
a phase correction estimator configured to receive the phase difference from the phase detector and to estimate a phase correction to be applied to a target arm signal
a phase modulator configured to receive the phase correction from the phase correction estimator, to modulate the target arm signal with the phase correction, and to output a phase corrected target arm signal, wherein the phase correction compensates the target arm signal for the phase variance of the laser source; and
a delay coupled either to either the reference arm signal and configured to introduce a delay time into the reference arm signal prior to being received by the phase difference detector or to the target arm signal prior to being received by the phase modulator, wherein
the delay time comprises at least a round trip path delay.




Allowable Subject Matter
Claims 1-5 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not teach or render obvious the claimed combination of limitations.
Any comments considered necessary by applicant must be 
submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645